Citation Nr: 0533837	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease 
with angina pectoris, unstable angina, atherosclerotic heart 
disease, and unstable hypertension, status post multiple 
stents and coronary artery bypass surgery.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 through 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran requested a local hearing before a San Juan 
Regional Office Decision Review Officer.  A hearing was 
scheduled for October 12, 2004, but the veteran failed to 
appear.  On the date of the hearing, the veteran requested 60 
days for a new hearing.  No new hearing was granted.  The 
case is now before the Board for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran's statements, his service medical records, his 
available private treatment records, and his three November 
2003 VA examination reports have been reviewed.  The veteran 
claims entitlement to service connection for coronary artery 
disease with angina pectoris, unstable angina, 
atherosclerotic heart disease, and unstable hypertension, 
status post multiple stents and coronary artery bypass 
surgery.  He claims that his heart condition was aggravated 
during military service.

VA Medical Records

 "VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency."  
38 C.F.R. § 3.159(c)(2) (2005).  This includes records from 
VA medical facilities.  Id.  

Here, the claims folder contains records from the San Juan VA 
Medical Center (VAMC).  The records date from May 2000 to 
September 2003.  The veteran's application for Social 
Security disability benefits listed treatment with the VAMC 
in 1998, 2000, 2001 and 2003.  The claims folder does not 
contain any VAMC treatment notes for 1998 and no requests for 
additional records are apparent in the file.  Thus, 
additional development is necessary.

Private Treatment Records

"VA will make reasonable efforts to obtain relevant records 
[from] private medical care providers...Such reasonable efforts 
will generally consist of an initial request for the records, 
and if the records are not received, at least one follow-up 
request."  38 C.F.R. § 3.159(c)(1) (2005).  The veteran must 
provide VA with the information necessary to collect records 
from these private medical care providers.   
38 C.F.R. § 3.159(c)(1)(i) (2005).  

The veteran's September 2003 claim lists treatment from 
either 1973, or 1993 (the date is illegible) through the 
present.  He lists three facilities, Damas Hospital, 
"POPC," and "St. Lukes."  In addition, his Social Security 
disability claim lists treatment through several healthcare 
providers, including Hospital Damas Ponce, Dr. Anaya, San 
Lucas I and II, Dr. Rodriguez, Dr. Santiago, and Dr. Carro.  
He lists treatment dates from 1993 to 2003.  The claims 
folder, however, contains only medical treatment records from 
San Lucus dated 2001 to 2003 and an operative report from Dr. 
Jimenez dated July 2003.  A complete set of records does not 
exist in the claims folder for the veteran's alleged 
treatment dates.  Nor does the claims folder contain any 
evidence that the RO requested information from the veteran 
or the health care providers regarding his treatment.  Thus, 
additional development is necessary.



Nature and Etiology of Current Disability

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West,  
11 Vet. App. 169, 171 (1998).  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  
38 C.F.R. § 3.159(c)(4) (2005).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

In this case, the veteran claims that his heart condition was 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

The record reflects a January 1969 (pre-service) 
electrocardiogram report from Valentin Tricoche Municipal 
Hospital, which notes that left ventricular hypertrophy is 
"probable."  The veteran's service medical records report a 
November 1971 in-service complaint of chest pain, but the 
treatment record notes the veteran's statement that he has 
had this problem for three years.  

Years of treatment for a heart condition followed service, 
however, whether the veteran's condition worsened as a result 
of active service is unclear from the present record.  At the 
time of the November 2003 VA heart examination, the service 
medical records were not made available for the physician's 
review, so the issue of a worsening of the veteran's 
condition is not addressed.  "BVA panels must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment." Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  Because there is no 
medical opinion on the record as to the nature and etiology 
of the veteran's heart condition, including any potential 
increase in the veteran's disability during service, a 
medical opinion assessing the veteran's current disability, 
whether any current disability is in any way related to 
service, and whether any preexisting condition increased in 
severity during service is needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).

In view of the foregoing, this case is remanded to the RO for 
the following  action:

1.	Contact the veteran to obtain information 
regarding any and all treatment he has 
received for his heart condition, 
including both VA treatment and private 
treatment.  The information the veteran 
supplies should include the physician or 
hospital names, the addresses, the dates 
of service, and a signed authorization to 
obtain records.  Then, contact the VA and 
each private treatment facility and 
obtain any and all treatment records 
regarding the veteran's heart condition.  
Add these records to the claims folder. 

2.	Afford the veteran another VA heart 
examination to determine the current 
nature and etiology of his heart 
condition.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's heart condition.
*	If it is determined that the 
veteran does have a current heart 
disability, the examiner should 
offer an opinion as to whether it 
is more likely than not (i.e. 
probably greater than 50 percent), 
at least as likely as not (i.e. 
probably 50 percent), or less 
likely than not (i.e. probably 
less than 50 percent) that the 
veteran's active service caused or 
aggravated his condition, in 
particular, whether the condition 
increased in severity due to 
active service.  The clinical 
basis for the opinion should be 
set forth in detail.

3.  Resolve the issue of whether the 
veteran should be granted his October 12, 
2004, request for a rescheduled hearing 
before a decision review officer.  

4.	Readjudicate the claim of entitlement to 
service connection for coronary artery 
disease with angina pectoris, unstable 
angina, atherosclerotic heart disease, 
and unstable hypertension, status post 
multiple stents and coronary artery 
bypass surgery.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


